DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on June 10, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Response to Amendment
The amendment to the claims received on June 10, 2021 has been entered.
The amendment of claims 1, 4-7 is acknowledged.
The new claims 8-11 are acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki’367 (US 2018/0270367), and further in view of Sutherland’757 (US 2002/0120757).                                                                                                                                                                                                   
     With respect to claim 1, Suzuki’367 teaches an information processing apparatus (Fig.1, item 50) comprising:  
     5circuitry [the cloud storage (Fig.1, item 50) is inherent disclosed with a circuitry in order to provide its functions] configured to; 
     receive a request including unique second identification information that is associated one-to-one with first identification information identifying a user of a resource, wherein the second identification information is an address [the cloud storage receives the URL (the second identification information is an address), the user name (first identification information identifying a user of a resource) and password from the multifunction apparatus (paragraphs 177-182)]; and  
      return third identification information to be used, indicating a 10transfer destination of the request, in response to the request [regarding to the URL has the file name (paragraph 182)].  
     Suzuki’367 does not teach that third identification information is to be used temporality.

     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Suzuki’367 according to the teaching of Sutherland’757 to set the expiration time for a URL because this will allow enhance the security of the content associated with the URL.
With respect to claim 2, which further limits claim 1, Suzuki’367 does not teach wherein the circuitry is further configured to: invalidate the third identification information at a preset timing.  
     Sutherland’757 teaches wherein the circuitry is further configured to: invalidate the third identification information at a preset timing [the URL is being configured to be expired on a particular point in time (paragraph 74)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Suzuki’367 according to the teaching of Sutherland’757 to set the expiration time for a URL because this will allow enhance the security of the content associated with the URL.
     With respect to claim 255, which further limits claim 2, Suzuki’367 does not teach wherein the circuitry is further configured to invalidate the third address information at the preset timing, which is when a preset time has elapsed from a time when the request using the second identification information has received. 

     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Suzuki’367 according to the teaching of Sutherland’757 to set the expiration time for a URL because this will allow enhance the security of the content associated with the URL.
     With respect to claim 6, which further limits claim 2, Suzuki’367 does not teach wherein the circuitry is further configured to invalidate the third address information at 30the preset timing, which is when a current time reaches a preset time.  
     Sutherland’757 teaches wherein the circuitry is further configured to invalidate the third address information at 30the preset timing, which is when a current time reaches a preset time [the URL is being configured to be expired on a particular point in time (paragraph 74)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Suzuki’367 according to the teaching of Sutherland’757 to set the expiration time for a URL because this will allow enhance the security of the content associated with the URL.
claim 7, which further limits claim 1, Suzuki’367 does not teach wherein the circuitry is further configured to invalidate the third address information at the preset timing, which is when a preset event occurs.
     Sutherland’757 teaches wherein the circuitry is further configured to invalidate the third address information at the preset timing, which is when a preset event occurs [the URL is being configured to be expired on a particular point in time (paragraph 74)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Suzuki’367 according to the teaching of Sutherland’757 to set the expiration time for a URL because this will allow enhance the security of the content associated with the URL.
     With respect to claim 8, which further limits claim 1, Suzuki’367 teaches wherein the circuitry is further configured to determine whether the second address information is dedicated address information or temporary address information [when the image data is transmitted to the cloud storage using the FTP and the folder name is being designated with not file name, the received URL is being added with an arbitrary file name and then transmits it back to the multifunctional apparatus (paragraphs 177 and 181). Therefore, the circuitry is further configured to determine whether the second address information is dedicated address information or temporary address information first before to generate a new URL by adding with an arbitrary file name to the received URL].  
     With respect to claim 9, which further limits claim 8, Suzuki’367 teaches wherein the circuitry is further configured to, when determining that the second address information 
     With respect to claim 10, which further limits claim 9, Suzuki’367 teaches the circuitry is further configured to, when determining that the third address information is not stored in the memory, generate the third address information [the received URL is being added with an arbitrary file name when the image data is transmitted to the cloud storage using the FTP and the arbitrary file name is created without overlapping with other file name (paragraph 156). Therefore, a circuitry is disclosed to generate a URL by added with a unique arbitrary file name to the received URL (the third address information) when determining that a URL with said unique arbitrary file name (the third address information) is not stored in the memory. ].  
     With respect to claim 11
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki’367 (US 2018/0270367), Sutherland’757 (US 2002/0120757) and further in view of Brundage’227 (US 8,458,227).
     With respect to claim 3, which further limits claim 1, the combination of Suzuki’367 and Sutherland’757 does not teach wherein the circuitry is further configured to: return fourth identification information for displaying a screen for selecting the second identification information, in response to a request using an invalid third 20identification information.  
     Brundage’227 teaches wherein the circuitry is further configured to: return fourth identification information for displaying a screen for selecting the second identification information, in response to a request using an invalid third 20identification information [the web server returns an error message or error page when the URL request that identifies an invalid URL (col.1, line 19-21). Examiner view that the URL associated with the error message or the error page is considered as the fourth identification information for displaying a screen for selecting the second identification information].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Suzuki’367 and Sutherland’757 according to the teaching of Brundage’227 to return an error message or error page when the URL request that identifies an invalid URL because this will allow a user to know that the previous received URL is no longer valid so that the user can request a new valid URL from the relay server.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki’367 (US 2018/0270367), Sutherland’757 (US 2002/0120757) and further in view of Comstock’496 (US 2017/0180496).
     With respect to claim 4, which further limits claim 1, the combination of Suzuki’367 and Sutherland’757 does not teach wherein the circuitry is further configured to the third identification information is using a hash value.  
     Comstock’496 teaches that wherein the circuitry is further configured to the third identification information is using a hash value (paragraph 155).
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Suzuki’367 and Sutherland’757 according to the teaching of Comstock’496 to encode the URL with a hash value because this will enhance the security of the URL.
     The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Tymoshenko’416 (US 2009/0222416) teaches a system and method for the automatic generation of a website. The website is created upon a user request, where the user provides identification information that is used to search an information database. The information will provide a reference to a code that relates to a template that is used to specify the layout, style and content of the website that is to be generated, and the website is then generated in accordance with the structure of the template, based on content contained in the information database. The user may engage the system and method by means of e-mail or a dedicated website or other such suitable means.
Conclusion
     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
/HUO LONG CHEN/Primary Examiner, Art Unit 2674